Title: To James Madison from Robert Carter Nicholas, 31 August 1803 (Abstract)
From: Nicholas, Robert Carter
To: Madison, James


31 August 1803, Lexington, Kentucky. Received JM’s letter with his commission on 27 July. “Suffer me through you to return my warmest thanks to the President of the United States, with the positive assurances of every exertion that I am equal to, shall be made to discharge the duties of the Office confided in me, with Integrity, Diligence & Discretion.”
 

   
   RC (DNA: RG 59, ML). 1 p.; docketed by Wagner as received 16 Sept.



   
   See Memorandum from Thomas Jefferson, 12 July 1803, and n. 2.


